                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTER DISTRICT OF TEXAS
                                       LUFKIN DIVISION



                                                                             FiLED
                                                                        U.S. DIS ICT COURT
BRIAN SMITH, individually and as an                ) EASTERN DISTRICT OF TEXAS
heir and personal representative of the
estates of Mary Greer and Willie Greer
                                                   > OCT 0 6 2020
                                                   )
       Plaintiff,                                   \    BY
                                                           DEPUTY
v.
                                                   )
 All Successors-ln-lnterest and Assigns,
                                                   )
                                                   ) Civil Action No. 9:20-cv-00118
 Known or Unknown, of WASHINGTON
 MUTUAL BANK;                                      )
 DEUTSCHE BANK NATIONAL TRUST
                                                    )
 COMPANY, AS TRUSTEE, in Trust fo                  )
 Registered Holders of Long Beach                  )
 Mortgage Loan Trust 2006-9, Asset
 Backed Certificates, Series 2006-9, or
                                                   )
 Successor(s)-ln Intrest,                          )
                                                   )
        Defendants
                                                    )

        MOTION OF OBJECTIONS TO THE REPORT AND RECOMMENDATION
        OF THE MAGISTRATE JUDGE

         PLEASE TAKE NOTICE that on October 6, 2020 Plaintiff BRIAN SMITH individually and as an heir and

         personal representative of the estates of Mary Greer and Willie Greer.

         I am adding new evidence to the case Exhibit A attached.




                                                                         Respectfully submitted ,


                                                                          bx s/ Brian Smith
                                                                          510 Ross Graves Dr.
                                                                          Timpson, TX 75975
                                                                          Telephone: (936) 244-0616
                                                                          Email: timpsonSl l@gmail.com
                                                                          Plantiff/Pro,se
                                                                Plaintiffs Pro,se   i




                                                   Signed by:




                          Certificate of service

This is to certify that October 6, 2020 a true and correct copy of the forgoing
documents has been furnished to all parties in accordance with Federal Rules Of €kf
Procedures.
a
Corporations Section                                                                                  Ruth R. Hughs
P.O.Box 13697                                                                                            Secretary of State
Austin, Texas 78711-3697




                                Office of the Secretary of State


                                              Certificate of Fact

The undersigned, as Secretary of State of Texas, hereby certifies that a diligent search of the records of
this office was performed on the name Deutsche Bank National Trust Company. It is further certified
that the search revealed the following:

    • There is no record of a domestic corporation, professional corporation, professional association,
        limited partnershi , limited liability partnership, or limited liability company by the name
        searched.
    • There is no record of a foreign corporation, professional corporation, professional association,
        limited partnership, limited liability partnership, limited liability company, business trust, real
        estate investment trust, or other foreign filing entity with a registration to transact business by the
        name searched.
    • There is no record of an out-of-state financial institution registration by the name searched.
    • There is no record of an assumed name certificate on file by the name searched.
    • There is no record to indicate that a designation of agent for service of rocess is on file for a
        Texas financial institution, unincorporated nonprofit association, or a defense base development
        authority by the name searched.




                                                   In testimony whereof, I have hereunto signed my name
                                                   officially and caused to be impressed hereon the Seal of
                                                   State at my office in Austin, Texas on October 02, 2020.




                                                                                  Ruth R. Hughs
                                                                                  Secretary of State




                              Come visit us on the internet at https://www.sos.texas.gov/
P one: (512)463-5555                             Fax: (512) 463-5709                        Dial: 7-1-1 for Rel y Services
Prepared by: Deborah Rogers                          TID:10256                                 Document: 999653560002
